NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              ALFRED A. ANDREANO,
                Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7103
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-2851, Judge William A.
Moorman.
             ___________________________

              Decided: December 8, 2010
              ___________________________

   ALFRED A. ANDREANO, of Rochester, New York, pro se.

    DAVID D’ALESSANDRIS, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and HAROLD D. LESTER, JR., Assistant Director. Of coun-
ANDREANO   v. DVA                                        2


sel on the brief were MICHAEL J. TIMINSKI, Deputy Assis-
tant General Counsel, and BRIAN D. GRIFFIN, Attorney,
Office of the General Counsel, United States Department
of Veterans Affairs, of Washington, DC.
                __________________________

     Before DYK, PROST, and MOORE Circuit Judges.
PER CURIAM.
    Alfred A. Andreano (“Andreano”) appeals from a deci-
sion of the United States Court of Appeals for Veterans
Claims (“Veterans Court”), Andreano v. Shinseki, No. 08-
2851 (Vet. App. Apr. 12, 2010). That decision affirmed a
decision of the Board of Veterans’ Appeals (“Board”)
denying Andreano’s claim for entitlement to service
connection for malaria. We dismiss.
                      BACKGROUND
     Andreano filed a claim for service connection for ma-
laria with the Department of Veterans Affairs asserting
that he had suffered from malaria since his discharge
from active duty in the U.S. Army in January 1946. He
acknowledged that his service records did not contain any
mention of malaria because he failed to report the condi-
tion upon discharge. Andreano’s service medical records
could not be located, likely because they were destroyed in
a fire at the Personnel Records Center in 1973. The VA
Regional Office denied Andreano’s claim and the Board
affirmed based on the absence of “evidence . . . of a cur-
rent disability that is a residual of malaria.” Resp. Br.
App. 11.
    The Veterans Court affirmed the decision of the
Board, noting that “[w]hile [Andreano] has provided lay
testimony to support his assertion that he contracted
malaria while in service, he has provided no evidence, lay
3                                           ANDREANO   v. DVA


or medical, which would indicate that he currently suffers
from malaria or the residuals thereof.” Resp. Br. App. 3.
                        DISCUSSION
    This court has jurisdiction to hear decisions of the
Veterans Court only with respect to a “challenge to the
validity of any statute or regulation or any interpretation
thereof . . . .” 38 U.S.C. § 7292(c). We may not, however,
review factual determinations or the application of law to
fact “[e]xcept to the extent that an appeal . . . presents a
constitutional issue.” Id. § 7292(d)(2); see Conway v.
Principi, 353 F.3d 1369, 1372 (Fed. Cir. 2004).
    Andreano does not contest the validity or interpreta-
tion of any statute or regulation, but appears to argue
only that application of the benefit of the doubt doctrine,
codified in 38 U.S.C. § 5107, would change the result in
his case. Under this doctrine, “[w]hen there is an ap-
proximate balance of positive and negative evidence
regarding any issue material to the determination of a
matter, the Secretary shall give the benefit of the doubt to
the claimant.” 38 U.S.C. § 5107(b). In this case, the
Veterans Court noted that “the Board, sitting as the trier
of fact, has determined that the preponderance of the
evidence weighs against [Andreano’s] claim;” thus, the
“benefit of the doubt doctrine is inapplicable.” Resp. Br.
App. 4. The Board’s finding that “a preponderance of the
evidence weighs against [Andreano’s] claim” is a factual
finding. Similarly, the Board’s decision to deny Andre-
ano’s claim of service connection for malaria is a finding of
fact. See 38 C.F.R. § 3.303(a). We are statutorily prohib-
ited from reviewing the Board's findings of fact. See 38
U.S.C. § 7292(d)(2).
    Because this court is without jurisdiction to review
the Board’s factual findings, we dismiss.
ANDREANO   v. DVA               4


                    DISMISSED


                      COSTS
   No costs.